Citation Nr: 0704009	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from May 8, 2001 through August 13, 2003, and in excess of 40 
percent beginning on August 14, 2003, for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for diabetes mellitus and assigned a 20 percent evaluation as 
of July 9, 2001.

Subsequently, in an August 2003 rating decision, the RO 
changed the effective date of the assigned 20 percent 
evaluation to May 8, 2001, in light of regulations governing 
the grant of service connection for diabetes mellitus on the 
presumptive basis of herbicide exposure in Vietnam.

The RO subsequently increased this evaluation to 40 percent 
in a January 2004 rating decision, but this grant was 
effectuated only as of August 14, 2003.  Accordingly, both 
the prior 20 percent evaluation and the current 40 percent 
evaluation remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In October 2005, the Board remanded this case for additional 
development, and the case has since been returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The RO has evaluated the veteran's service-connected diabetes 
mellitus under 38 C.F.R. § 4.1119, Diagnostic Code 7913.  
This section includes not only enumerated evaluation criteria 
but also Note (2), indicating that compensable complications 
of diabetes are to be evaluated separately, unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications, however, are 
considered part of the diabetic process under the criteria of 
Diagnostic Code 7913.

In light of this note in Diagnostic Code 7913, the Board, in 
its October 2005 remand, referred the issues of entitlement 
to service connection for diabetic neuropathy of the legs and 
arms, carpal tunnel syndrome of the arms, strokes (i.e., 
cerebrovascular accidents), and transient ischemic attacks 
back to the RO for appropriate action.  The veteran raised 
these matters during his July 2005 VA Travel Board hearing. 

To date, however, the RO has not separately considered these 
issues in a rating decision, and they were not addressed in 
any manner in the July 2006 Statement of the Case, the RO's 
most recent issuance.

This non-action by the RO resulted despite significant 
findings in a November 2005 VA diabetes mellitus examination 
report.  In this report, the examiner stated that erectile 
dysfunction and a cerebrovascular accident were "more likely 
than not" secondary to diabetes mellitus.  The examiner 
further noted that peripheral neuropathy, involving 
complaints of numbness and tingling affecting the posterior 
aspects of the bilateral legs to the hips, was "as likely as 
not" secondary to diabetes mellitus.  

Notably, however, the examiner did not provide any detail as 
to the degree of severity of the complications attributable 
to diabetes mellitus, other than to note that the veteran had 
a "a very atypical presentation of peripheral neuropathy."  
Absent a description of the degree of severity, the Board is 
unable to provide reasons and bases for a determination as to 
whether such complications are noncompensable or, instead, 
compensable, in which case separate evaluations would be 
warranted.  Id.

Additionally, the VA examination report indicates that the 
veteran had stated that he underwent EMG testing at "Trident 
Hospital" and that such testing showed evidence of 
neuropathy.  Records from Trident Medical Center in North 
Charleston, South Carolina were obtained by the RO in 
December 2003, but such records do not encompass an EMG 
testing report.  It thus appears that this testing may have 
occurred subsequently.  As such, further efforts should be 
made to obtain corresponding reports from Trident Medical 
Center.  38 C.F.R. § 3.159(c)(1).

Finally, in a recently obtained VA treatment record dated in 
May 2006, the veteran reported "outside" treatment for 
transient ischemic attacks with Dr. P, a neurologist, and for 
diabetes mellitus with Dr. H, an endocrinologist.  Efforts 
should also be made to obtain records of such treatment. Id.

In summary, the Board finds that further evidentiary 
development and adjudication on the part of the RO is needed 
to determine whether, in light of Note (2) of Diagnostic Code 
7913, the veteran's claimed complications of his service-
connected diabetes mellitus are of such a degree of severity 
as to warrant separate evaluations.  The Board view these 
determinations to be "inextricably intertwined" with the 
underlying issue of whether increased evaluations are 
warranted for diabetes mellitus for the noted time periods.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release 
forms from the veteran, efforts should be 
made to contact Trident Medical Center 
and to obtain all records of treatment, 
including EMG studies, dated since 
December 2003.  Similarly, efforts should 
be made to obtain records from Dr. P and 
Dr. H, as referenced in a May 2006 VA 
treatment record.  All subsequently 
obtained records must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his diabetes mellitus and any 
secondary complications of this disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should state whether the veteran 
presently has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice 
monthly visits to a diabetic care 
provider.

The examiner should also address the 
veteran's claimed secondary complications 
of diabetes mellitus.  Specifically, the 
examiner should address whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran has diabetic neuropathy of the 
legs and arms, carpal tunnel syndrome of 
the arms, cerebrovascular accidents, 
erectile dysfunction, or transient 
ischemic attacks as secondary to diabetes 
mellitus.  In this regard, references 
should be made, as appropriate, to the 
findings from the November 2005 VA 
examination report.  

For each complication found to be at 
least as likely as not, or more likely 
than not, secondary to diabetes, the 
examiner should provide a description of 
the symptoms and severity of such 
complication.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The report of the VA examination 
should then be reviewed, and a 
determination should be made of whether 
any secondary development (e.g., 
recommended studies, obtaining additional 
treatment records) is warranted.  
Appropriate action is necessary if such 
development is indicated.

4.  After completion of all of the above 
development, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 20 percent from May 8, 2001 
through August 13, 2003, and in excess of 
40 percent beginning on August 14, 2003, 
for diabetes mellitus should be 
readjudicated.  This readjudication 
should include a determination of whether 
separate compensable evaluations are 
warranted for any complications of 
diabetes mellitus.

5.  If the determination remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



